DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 2,842,243 to Neidhardt.
With respect to claim 1, Neidhardt discloses a conveyance mechanism comprising:

a conveyance face for conveyance of a plurality of articles (col. 2, lines 5) having adhesion (see col. 1, lines 28-29 and see col. 1, lines 38-40, wherein 

the conveyance face includes:

a first conveyance face (see numeral 101 in Fig. 2 on the right side of Fig. 2);

a second conveyance face disposed downstream of the first conveyance face in a conveyance direction (see numeral 101 on the left side of Fig. 2); and 

a protrusion (102) disposed between the first conveyance face and the second conveyance face (see numeral 102 in Fig. 2 and col. 2, lines 49-51 and 54-56), 

the protrusion protruding to space in which the plurality of articles glides, and the protrusion protrudes beyond a first extension line extending downstream in the conveyance direction along the first conveyance face, and protrudes beyond a second extension line extending upstream in the conveyance direction along the second conveyance face (see numeral 102 in Fig. 2).

With respect to claim 2, Neidhardt discloses a plurality of the protrusions is disposed at intervals in the conveyance direction (col. 6, lines 30-31).

With respect to claim 3, Neidhardt discloses the protrusion extends in an orthogonal direction orthogonal to the conveyance direction (see numeral 102 in Fig. 2).

With respect to claim 5, Neidhardt discloses the conveyance face is provided with a through portion passing through the conveyance face (see illustration below:

    PNG
    media_image1.png
    303
    687
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Neidhardt in view of JP2000292245A, hereinafter referred to as “’245”. 
With respect to claim 4, Neidhardt discloses all the claimed language but does not disclose a height of the protrusion to the first conveyance face varies, and a peak highest in the height of the protrusion is periodic in the orthogonal direction and a plurality of the peaks is disposed at intervals in the orthogonal direction.  
Prior art reference ‘245 teaches a height of the protrusion to the first conveyance face varies, and a peak highest in the height of the protrusion is periodic in the orthogonal direction and a plurality of the peaks is disposed at intervals in the orthogonal direction (see Fig. 2 and the abstract and also see [0004], second sentence).  It would have been obvious to one having ordinary skill in the art at the time of filing that having multiple protrusions would multiply the effect of not touching the conveyor and therefore lower the incidence of article on surface.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Neidhardt in view of U.S. Pat. No. 9,027,741 to Galkin.
With respect to claim 6, Neidhardt discloses all the claimed language but does not disclose a supplier that supplies air onto the conveyance face through the through portion.  
.

	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Neidhardt in view of U.S. Pub. No. 20090260896 to Fujii.
With respect to claim 7, Neidhardt discloses all the claimed language but does not disclose a combination weighing apparatus comprising a supply mechanism of supplying articles; 
a plurality of weighing hoppers that is provided downstream of the supply mechanism and each temporarily stores an article in order to measure a weight of the article; and 
a gathering chute that gathers the articles discharged from the plurality of weighing hoppers, wherein the conveyance mechanism is included in at least either the plurality of weighing hoppers or the gathering chute.
Fujii teaches a combination weighing apparatus (see Abstract) comprising 
a supply mechanism of supplying articles (see [0003], last sentence); 
a plurality of weighing hoppers (see Abstract, first sentence) that is provided downstream of the supply mechanism and each temporarily stores an article in order to measure a weight of the article (see [0022] second sentence); and 
a gathering chute that gathers the articles discharged from the plurality of weighing hoppers (see numeral 9 in Fig. 1 and [0022], fourth line), wherein the 
It would have been obvious to one having ordinary skill in the art to combine the disclosure of Neidhardt with the teachings of Fujii because by combining operations efficiencies are increased. 

With respect to claim 8, Neidhardt and Fujii disclose all the claimed features but not yet discussed is the conveyance face includes an upstream region upstream of a center in the conveyance direction of the conveyance face and a down stream region downstream of the center in the conveyance direction of the conveyance face.  Neidhardt teaches this in Fig. 2, 
    PNG
    media_image2.png
    282
    861
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/           Supervisory Patent Examiner, Art Unit 3651